Citation Nr: 1610787	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hair loss. 

2.  Service connection for a hair loss disorder, to include as due to mustard gas exposure.

3.  Service connection for an eye disorder. 

4.  Service connection for right knee tendonitis, claimed as muscle and joint pain as due to an undiagnosed illness.

5.  Service connection for a cardiovascular disorder, including as due to an undiagnosed illness.

6.  Entitlement to a higher initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD), in excess of 50 percent from November 5, 2007 to August 16, 2011, and in excess of 70 percent from August 16, 2011 to March 19, 2013. 

7.  Entitlement to a higher initial disability rating in excess of 40 percent for chronic fatigue syndrome (CFS) with sleep disturbance.  

8.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected acne with verruca vulgaris (a skin disorder). 

9.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1990 to January 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 (skin), November 2008 (PTSD, eye, and hair loss), and August 2013 (CFS, cardiovascular disorder, right knee tendonitis, and nonservice-connected pension) rating decisions of the Department of Veterans Affairs (VA).  

The Veteran testified at an October 2010 Board videoconference hearing with respect to the issues of entitlement to a higher initial rating for PTSD, an increased rating for the skin disability, service connection for an eye disorder, and reopening service connection for hair loss.  The hearing transcript has been associated with the claims file.  In December 2015, the Board issued a letter informing the Veteran that the Veterans Law Judge (VLJ) who presided over the October 2010 Board hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another VLJ who would decide the claim.  38 C.F.R. 
§§ 20.707, 20.717 (2015).  The letter provided that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed with the appeal as to the above-referenced issues.  As the original VLJ is no longer with the Board, the undersigned VLJ has been assigned to this case.

As to the issues of entitlement to a higher initial rating for chronic fatigue syndrome, nonservice-connected pension, service connection for a cardiovascular disorder, and service connection for a right knee disorder, the Veteran requested a Board videoconference hearing.  A hearing before the Board was scheduled for December 2015; however, the Veteran did not appear and has not presented good cause for not attending the hearing.  As such, the Board deems the Veteran's request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704 (2015).  

The issues of service connection for hair loss and an eye disorder and entitlement to nonservice-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim for service connection for a hair loss disorder was denied in an August 2004 rating decision on the basis that there was no evidence of an in-service diagnosis or treatment for a hair loss disorder and the hair loss is not related to service (no in-service injury and no nexus); the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision or provide additional evidence within one year of the August 2004 rating decision.

2. Evidence received since the August 2004 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for a hair loss disorder (no in-service event and no nexus), so raises a reasonable possibility of substantiating the claim for service connection for a hair loss disorder. 

3. The knee disability has been medically attributed to a diagnosed disorder of right knee tendonitis, which first manifested many years after service separation, and is not causally or etiologically related to active military service. 

4. The Veteran does not have a current cardiovascular disability.

5. For the initial rating period from November 5, 2007 to August 16, 2011, the service-connected PTSD was characterized by social and occupational impairment with deficiencies in most areas.

6. For the initial rating period from November 5, 2007 to March 19, 2013, PTSD did not more nearly approximate total social and occupational impairment.

7. For the entire initial rating period from March 7, 2012, CFS has not been manifested by signs and symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.

8. For the entire increased rating period from November 5, 2007, the service-connected skin disability has required near continuous systemic corticosteroid therapy. 




CONCLUSIONS OF LAW

1. The August 2004 rating decision, which denied service connection for a hair loss disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2015). 

2. The criteria for reopening service connection for a hair loss disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for a right knee disorder, including as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

4. The criteria for service connection for a cardiovascular disorder, including as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

5. Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, and no higher, for PTSD have been met for the initial rating period from November 5, 2007 to August 16, 2011.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

6. The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met or more nearly approximated for the initial rating period from August 16, 2011 to March 19, 2013.  38 U.S.C.A. § 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

7. The criteria for an initial disability rating in excess of 40 percent for CFS syndrome have not been met or more nearly approximated for the entire initial rating period from March 7, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 8863-6354 (2015).

8. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 60 percent, and no higher, for the service-connected skin disability have been met for the entire increased rating period from November 5, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the appeals for higher initial ratings for PTSD and CFS, because the appeals arise from disagreement with the initial ratings following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of increased rating for the service-connected skin disability, the RO issued a January 2008 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With respect to the claims for service connection for right knee tendonitis and cardiovascular disorders, the RO sent a notice letter in July 2012 prior to the initial denial of the claims in the August 2013 rating decision.  The above-referenced letter notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board finds that VA satisfied its duties to notify the Veteran.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the October 2010 Board hearing transcript, and the Veteran's written statements.  

VA examined the PTSD, CFS, and skin disabilities in October 2008 and June 2013.  The VA examiners reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, provided clinical observations, and reported on the relevant rating criteria.  For these reasons, the Board finds that the above-referenced VA examination reports are adequate to decide the issues of higher rating for the service-connected PTSD, CFS, and skin disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

VA most recently examined the Veteran's right knee and heart in June 2013.  The Board finds the June 2013 VA examination report to be adequate for the purpose of deciding the appeal.  The examiner reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered an opinion regarding the etiology of the claimed right knee disability and noted that the Veteran does not have a cardiovascular disability.  The June 2013 VA examination report contains all the findings needed to evaluate the claims on appeal, including the Veteran's history and a rationale for the medical opinion reached by the VA examiner.  See Barr, 21 Vet. App. 303.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Reopening of Service Connection for Hair Loss

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied service connection in an August 2004 rating decision on the basis that there was no evidence of an in-service diagnosis or treatment for a hair loss disorder and the hair loss is not related to service (no in-service injury and no nexus).  In an August 2004 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of the August 2004 rating decision or provide additional evidence within one year of the August 2004 rating decision; thus, the August 2004 rating decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

The Board finds that there is a sufficient evidentiary basis to reopen service connection for a hair loss disorder.  The new evidence includes the October 2010 Board hearing transcript, which shows that the Veteran reported that the hair loss is a result of mustard gas exposure.  The Board finds that this evidence is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses previously unestablished elements of in-service injury or event and nexus (relationship) to service.  Moreover, the Veteran presented a new theory of entitlement to service connection (mustard gas exposure), which triggers the VA Secretary's duty to assist.  See Shade, 24 Vet. App. at 118.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for a hair loss disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as explained in the Remand section below, further development is necessary before the Board can address the merits of the service connection claim.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran is not diagnosed with a cardiovascular disease.  Moreover, knee tendonitis is not a "chronic disease" under 38 C.F.R. § 3.309(a) (even though the diagnostic criteria direct to rate as degenerative arthritis under Diagnostic Code 5019-5003); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims for service connection for right knee tendonitis and cardiovascular disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 
 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as CFS, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. 
§ 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under (3) are all infectious in nature.  The Veteran does not allege, and the record does not suggest, that he has any of the listed diseases. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
 § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
 (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
 (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
 § 3.317(b).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War veterans.  Such revisions amend 
 § 3.317(a)(2)(i)(B) to clarify that chronic CFS, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010). 

Compensation under 38 U.S.C.A. § 1117  shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia Theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection for a Knee Disorder 

The Veteran has generally contended that service connection for joint and muscle pain is warranted due to service in the Southwest Asia Theatre of operations.  See, e.g., March 2012 VA Form 21-0820.  The record reflects that the Veteran has no joint or muscle complaints other than the right knee; therefore, the RO developed the claim as one of service connection for a right knee disorder. 

The Board finds that the Veteran has a current right knee disability.  The June 2013 VA examination report shows a diagnosis of right knee tendonitis.  Initially, the Board finds that, inasmuch as the Veteran's right knee disability has been attributed to clinically diagnosed right knee tendonitis, the presumptive service connection provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the current right knee tendonitis had its onset in service or is otherwise causally or etiologically related to service.  Service treatment records show no treatment, complaints, or diagnoses relating to the right knee at any time in service.  A July 1997 post-service examination report shows a normal clinical evaluation of the lower extremities except for a left knee patellar abnormality.  A July 1997 report of medical history shows that the Veteran denied symptoms of swollen or painful joints, arthritis, bone joint or other deformity, and "trick" or locked knee while reporting other symptoms such as eye trouble.  Moreover, during the June 2013 VA examination, the Veteran reported right knee cracking and discomfort with prolonged weight bearing and range of motion activity since 2012.  The Veteran denied a history of right knee trauma, pain, and tenderness. 

The June 2013 VA examiner opined that the right knee tendonitis is less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  In reaching this conclusion, the June 2013 VA examiner reasoned that right knee tendonitis is a biomechanical disease that would be caused by an anatomical injury or defect, that an exposure event would not cause this disorder, and that it is a disease with a clear and specific etiology and diagnosis that started in 2012.  The Board finds that the June 2013 VA examination report is highly probative with respect to service connection for a right knee disorder, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the June 2013 VA examination report provides competent, credible, and probative evidence which shows that the currently-diagnosed right knee disability did not start in service and is not etiologically related to service.

While the Veteran is competent to report symptoms such as right knee pain, cracking, or discomfort, the Board finds that, in this case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current right knee disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent, but ACL injury is not within lay competence).  Although the Veteran has asserted that the right knee disorder is related to service, he is a lay person and, under the facts of this case that include post-service onset of symptoms years after service, does not have the requisite medical training or credentials to be able to render a competent opinion regarding the cause of the current right knee disability.  The etiology of the Veteran's right knee tendonitis is a complex medical etiological question dealing with the musculoskeletal system in addition to the relationship between active service and the right knee tendonitis, which is diagnosed primarily on clinical findings and physiological testing, and in-service toxic exposures.  Thus, while the Veteran is competent to relate right knee symptoms that he experienced at any time, he is not competent to opine on whether there is a link between his current right knee disability and active service because such a medical opinion requires specific medical knowledge and training.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms).

In light of the foregoing, the weight of the evidence is against a finding that a right knee disorder was incurred in or was otherwise caused by active service.  Thus, the Board finds that a preponderance of the lay and medical evidence of record weighs against the claim for service connection for a right knee disorder; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for a Cardiovascular Disorder

The Veteran has generally contended that service connection for a cardiovascular disorder is warranted due to service in the Southwest Asia Theatre of operations.  See, e.g., March 2012 VA Form 21-0820. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran does not have a current cardiovascular disability.  VA examined the Veteran for a cardiovascular disorder in June 2013, and the VA examiner specifically indicated that there was no heart disease.  During the June 2013 VA examination, the Veteran indicated no knowledge of any current cardiac disorder, but that he has fast heart rate, which the VA examiner attributed to anxiety symptoms from the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  The Veteran confirmed that he had no cardiovascular symptoms if he is not anxious.  The Veteran reported that he does not otherwise have a fast heart rate, arrhythmias, palpitations, chest pain, or exertional symptoms that would suggest a cardiac disorder.  Similarly, review of the VA and private treatment records do not reflect a current cardiovascular disability.  A March 2015 VA treatment record shows that the Veteran denied current symptoms or a history of heart disease.  See also October 2013, February 2014, and April 2015 VA treatment records.  Therefore, there are no objective signs or symptoms of a cardiovascular disease that are capable of verification, and the record does not otherwise show that any cardiovascular signs or symptoms have been manifested to a degree of 10 percent or more at any point during or after the Veteran's active service.  Based on the foregoing, the weight of the evidence demonstrates that other than fast heart rate, which has been attributed to the service-connected PTSD, the Veteran does not otherwise have signs or symptoms of cardiovascular disease.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim). 

For these reasons, the Board finds that the Veteran does not have a current cardiovascular disorder.  Because the preponderance of the evidence is against the claim for service connection for a cardiovascular disorder, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the PTSD, CFS, and skin disabilities did not increase during the rating period on appeal, so do not warrant staged ratings, as explained below. 

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the skin disability did not undergo an increase within the one year period before the claim was filed with VA in November 2007, as explained below.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Initial Disability Rating Analysis for PTSD

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9411, provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-43 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The Veteran generally contends that PTSD symptoms warrant a higher initial rating than 50 percent for the initial rating period from November 5, 2007 to August 16, 2011, and in excess of 70 percent from August 16, 2011 to March 19, 2013.  See, e.g., December 2008 Notice of Disagreement (NOD).  The Veteran, through the authorized representative, asserted that the service-connected PTSD warrants a 70 percent disability rating.  See October 2010 Board hearing transcript.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood that more nearly approximates the 70 percent disability rating under DC 9411 for the initial rating period from November 5, 2007 to August 16, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.130.

Evidence weighing in favor of this finding includes a December 2007 VA psychiatric hospital discharge record showing that the Veteran attempted to commit suicide in October 2007, and a GAF score of 40, which is indicative of  impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  During the hospitalization, the Veteran had decreased sleep with nightmares, decreased energy, and decreased appetite with a 20-pound weight loss over a period of three months, as well as feelings of worthlessness, hopelessness, and helplessness with intermittent suicidal ideation with plan to overdose on drugs.  Upon psychiatric examination during hospitalization, the Veteran was depressed and hopeless but denied homicidal ideation, delusions, and hallucinations.  The VA clinican noted that the Veteran was casually dressed, adequately groomed, polite, cooperative, and coherent with adequate judgment and intact memory and attention.  The Veteran also reported symptoms including nightmares, sleep disturbance, concentration problems, avoidance of trauma cues, and thoughts about Desert storm, hypervigilance, and anger.  Upon examination in March 2008, the VA examiner assessed logical and coherent thought process with euthymic mood and affect congruent with mood with no suicidal or homicidal ideation.  The record also shows that the Veteran had multiple psychiatric hospitalizations during this period with GAF scores of 35 in August 2011, 45 in December 2012, and 40 in March 2013.  See August 2011, December 2012, and March 2013 VA treatment records.  Finally, the record reflects that the Veteran stopped working in May 2011 due to the service-connected disabilities, including PTSD.  See January 2014 VA Form 21-8940.

Evidence weighing against this finding includes the October 2008 VA examination report showing that the Veteran's symptoms did not rise to the level that would cause occupational and social impairment, with deficiencies in most areas, especially given that the Veteran reported that he was working full time, and that the VA examiner assigned a GAF score of 60, which is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  However, in light of the Veteran's psychiatric hospitalizations during this period, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more nearly approximated the criteria provided by the 70 percent rating under DC 9411 for the initial rating period from November 5, 2007 to August 16, 2011.  38 C.F.R. § 4.130.  Because the Board has granted a 70 percent disability rating for the initial rating period from November 5, 2007 to August 16, 2011, and the Veteran is already in receipt of a 70 percent rating for the initial rating period from August 16, 2011 to March 19, 2013, the Board will now evaluate whether a higher rating than 70 percent is warranted for the initial rating period from November 5, 2007 to March 19, 2013.

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the initial rating period from November 5, 2007 to March 19, 2013, the evidence did not meet or more nearly approximate the criteria for a higher 100 percent disability rating for PTSD.  38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, including due to symptoms of such a severity as described for a 100 percent rating for the service-connected PTSD, for the initial rating period from November 5, 2007 to March 19, 2013. 

A February 2008 VA treatment record shows that the Veteran reported that his mood was fluctuating, that he was irritable, and that he tossed and turned during sleep.  Upon examination in February 2008, the VA clinician noted that the Veteran's mood cycled from depressed to euthymic, and that PTSD symptoms such as intrusive thoughts and traumatic nightmares were bothersome to the Veteran.  A March 2008 VA treatment record shows that the Veteran reported that he had a plan to kill himself with a steak knife but ended up calling 911 before fulfilling his plan.  Upon examination in March 2008, the Veteran's thought process was logical and coherent, mood was euthymic and affect was congruent with mood and appropriate to content.  The Veteran had no suicidal ideations, homicidal ideations, or audiovisual hallucinations.  

During the October 2008 VA examination report, the Veteran reported sleep difficulties, nightmares, flashbacks that occurred once per week, shortness of breath when there are lots of people around him, feelings of suspicion, and that he was easily startled.  The Veteran also indicated that his symptoms had improved and that he was becoming more linear and goal-directed.  Upon examination in October 2008, the VA examiner indicated that the Veteran was cooperative, appropriately dressed, and oriented to time, place, and person with a blunted affect, above average intelligence, and fair judgment.  The VA examiner indicated that there were no delusions, disorganized thinking, or hallucinations, and that the Veteran denied homicidal or suicidal ideation.  As stated above, the October 2008 VA examiner assigned a GAF score of 60, which is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

An August 2011 VA treatment record showed the Veteran reported that he had nightmares, that he was isolating and easily-startled, and that his mood was depressed and anxious, with escalating anxiety but no panic.  The Veteran denied avoidance, hypervigilance, numbness, audiovisual hallucinations, and suicidal ideation.  A December 2012 VA treatment record showed that the Veteran reported poor sleep and appetite, low energy, fair concentration, and increased social isolation and irritability, but denied feelings of hopelessness or helplessness, and suicidal or homicidal ideation or plan.  While another December 2012 VA treatment record shows that the Veteran reported that he attempted to commit suicide in August 2012 by overdosing on drugs, the Veteran indicated that he immediately called for assistance and that he no longer had any intent of harming himself.  A March 11, 2013 VA treatment record shows that the Veteran stated that his mood was not too bad, and denied suicidal or homicidal ideation, intent, or plan and indicated no hallucinations or perceptual disturbance.  Upon examination on March 11, 2013, the Veteran had appropriate appearance and mildly-anxious affect, with normal behavior, speech, cognitive function, and thought process and content.  The VA clinician assessed that Veteran's insight/judgment was somewhat impaired but generally adequate.

Based on the foregoing, the Board finds that at no point during the initial rating period from November 5, 2007 to March 19, 2013 did the Veteran's PTSD more nearly approximate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  At no point during this period was the Veteran found to have gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation to time or place, or intermittent inability to perform activities of daily living.  While the Veteran had some memory impairment, such impairment did not rise to the level of forgetting names of close relatives, own occupation, or own name.  During this period, the Veteran repeatedly denied delusions and hallucinations.  While the record reflects that the Veteran attempted to commit suicide during this period, the Veteran also indicated that he immediately sought help.  This, in addition to the Veteran's repeated denial of suicidal ideation, weighs against a finding that the Veteran is a persistent danger to hurting himself.  Furthermore the Veteran's repeated denial of homicidal ideation weighs against a finding that the Veteran is a persistent danger to hurting others.

With respect to social and occupational impairment, the record reflects that the Veteran was working from November 2007 to May 2011 as a night security guard in a manufacturing plant.  See October 2010 Board hearing transcript.  Even though the Veteran worked during the night shift and had minimal interaction with others, the fact that the Veteran worked had some interaction with others weighs against a finding of total social impairment as a result of PTSD symptoms.  Additionally, the Veteran's full time employment during a part of this period weighs against a finding of total occupational impairment as a result of PTSD symptoms.  The Veteran also reported that he stopped working full time due to the service-connected CFS and skin disabilities in addition to PTSD.  See January 2014 VA For 21-8940.  This evidence weighs against a finding of total occupational impairment due solely to PTSD symptoms. 

Based on the foregoing, the Board finds that, for the initial rating period from November 5, 2007 to March 19, 2013, the weight of the evidence demonstrates that the Veteran did not exhibit symptomatology or total occupational and social impairment described for a 100 percent rating.  For these reasons, the Board finds that, for the initial rating period from November 5, 2007 to March 19, 2013, the weight of the lay and medical evidence of record demonstrates that the Veteran's PTSD symptoms and social and occupational impairment were not of the severity indicated for a 100 percent ("total") rating under DC 9411.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.130.

Initial Disability Rating Analysis for CFS

The Veteran is in receipt of a 40 percent disability rating for fatigue under 
DC 8863-6354 for the entire initial rating period from March 7, 2012.  The "88" designation is used to track disabilities related to the Gulf War.  See M21-1R, Part IV, Subpart ii, 2.D.16.  

DC 6354 provides ratings for CFS consisting of debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent rating is assigned for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.  A 20 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A note to DC 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b.

The Veteran generally contends that a higher initial rating than 40 percent is warranted for the CFS disability.  See, e.g., November 2013 NOD.  Having reviewed the evidence of record, both lay and medical, the Board finds that an initial disability rating in excess of 40 percent is not warranted at any point during the initial rating period from March 7, 2012.  See 38 C.F.R. § 4.88b, DC 6354.  At no point during the initial rating period from March 7, 2012 has the CFS disability more nearly approximated signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. 

VA treatment records during the appeal period show complaints of persistent fatigue, but do not show that CFS symptoms restrict routine daily activities to less than 50 percent of the pre-illness level, or that the Veteran had signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  See, e.g., August 2012 VA treatment record.  

During the June 2013 VA examination, the Veteran reported that continuous medication was required for control of the CFS and indicated that CFS has not reduced daily activity level to less than 50 percent of pre-illness level.  Upon examination in June 2013, the VA examiner indicated that the Veteran had sleep disturbance, but had no debilitating fatigue, low grade fever, no exudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, or neuropsychological symptoms.  The June 2013 VA examiner also noted that the Veteran had no cognitive impairment attributable to the service-connected CFS.  The June 2013 VA examiner opined that the Veteran's CFS symptoms are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level. 

Finally, the Board finds that the evidence of record does not demonstrate that the Veteran had any incapacitating episodes which required bed rest and treatment by a physician for periods of a least six weeks total duration per year.  The June 2013 VA examination report specifically notes that the Veteran's symptoms due to chronic fatigue syndrome do not result in periods of incapacitation.  Additionally, there is no evidence in the record that the Veteran has required bed rest and treatment by a physician as required by VA regulations.  See id., Note (1).  As such, the Board finds that the evidence of record does not show incapacitating episodes that required bed rest and treatment by a physician for periods of at least six weeks total duration per year.

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 40 percent for the service-connected CFS disability for the entire initial rating period from March 7, 2012.  
38 C.F.R. §§ 4.3, 4.7, 4.88b.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Increased Disability Rating Analysis for Skin Disability

The Veteran is in receipt of a 10 percent rating for the service-connected skin disability under DC 7899-7806 for the entire rating period from November 5, 2007 (date VA received the claim for increased rating).  See 38 C.F.R. § 4.118.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

At the outset, the Board finds that the predominant disability of acne more closely approximates dermatitis or eczema; accordingly, DC 7806 is the most appropriate diagnostic code to rate the service-connected skin disability.  Acne with verruca vulgaris is the usual form of acne, which is a chronic inflammatory disease of the pilosebaceous units characterized by lesions that usually occur on the face, chest, and back.  See Dorland's Illustrated Medical Dictionary 18 (32d ed. 2012).  

Under DC 7806 (dermatitis or eczema), a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under DC 7806 may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC 7801-7805) depending on the predominant disability.  38 C.F.R. § 4.118.

The Veteran has generally contended that a higher rating than 10 percent is warranted.  During the October 2010 Board hearing, the Veteran stated that he has continuous redness and inflammation of the skin of the face, chest, sides of the stomach, back of the bottom shin on his legs, groin, and ears.  The Veteran indicated that he controls the skin symptoms by staying away from detergents, perfumes, soaps, and shaving lotion.  The Veteran stated that he covers the acne with cortisone cream.  See October 2010 Board hearing transcript. 

After a review of the lay and medical evidence of record and resolving doubt in the Veteran's favor, the Board finds that a disability rating of 60 percent for the service-connected skin disability is warranted for the entire rating period from November 5, 2007.  The June 2013 VA examiner noted that the service-connected skin disability required constant or near-constant treatment with topical corticosteroids (Betamethasone ointment) for the previous 12 months.  See Johnson v. McDonald, No. 14-2778 (Vet. App. Mar. 1, 2016) (the criteria for a 60 percent rating under 
DC 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids).  During the October 2010 Board hearing, the Veteran reported that he used cortisone cream for the skin disability.  Similarly, an October 2011 VA treatment record shows that the Veteran was being treated with triamcinolone acetonide, which is a topical corticosteroid.  A December 2008 VA treatment record shows that the Veteran was treated with Desonide (a topical corticosteroid) for the skin disability.  Finally, the February 2008 VA examination report noted that the Veteran used a cortisone cream as needed for the skin disability.  Accordingly, the Board finds that the evidence is in relative equipoise as to whether the Veteran receives near constant systemic corticosteroid therapy for the service-connected skin disability.  Resolving reasonable doubt in the Veteran's favor, a disability rating of 60 percent is warranted for the entire rating period from November 5, 2007, which is the maximum possible rating under DC 7806.  38 C.F.R. § 4.118.

A disability under DC 7806 may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC 7801 - 7805), or based on impairment of function.  See 38 C.F.R. § 4.118.  The Board finds that while the record reflects that the Veteran has some acne of the face, chest, back, and back of the shin, the Veteran's predominant skin disability most closely approximates a rating based on dermatitis and eczema under DC 7806, and is appropriately rated based on near constant systemic corticosteroid treatment.  Because disabilities under DC 7806 are to be rated either as dermatitis "or" based on as a disfigurement of the head, face, or neck, "or" scars "depending on the predominant disability," the Board finds that the Veteran may not receive separate ratings in addition to the currently-assigned 60 percent rating under DC 7806 for the same disability.  See 38 C.F.R. § 4.118.  Additionally, the Veteran is not shown to have benign neoplasms on the skin, or impairment of function due to the skin disability.  The Veteran is also not shown to have disfigurement of head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears, cheeks (lips), or with six or more characteristics of disfigurement so as to warrant a higher rating of 80 percent under DC 7800.  See, e.g., June 2013 VA examination report.  Based on the foregoing, the Board finds a disability rating in excess of 60 percent for the skin disability is not warranted at any point during the entire rating period from November 5, 2007.  

In this regard, the Board finds that the weight of the evidence demonstrates that the skin disability did not undergo an increase within the one year period before the claim was filed with VA in November 2007.  VA treatment records dated in February 2007, May 2007 and October 2007 show negative skin findings and no indication that the skin disability required systemic therapy such as corticosteroids or other immunosuppressive drugs.  Another October 2007 VA treatment record shows that the skin was intact except for approximately four oval-shaped macular / erythematous areas to right shin measuring 2 cm x 0.5 cm.  Accordingly, the weight of the evidence demonstrates that the skin disability did not undergo an increase within the one year period before the claim was filed with VA in November 2007.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD, CFS, and skin disabilities for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and occupational impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under 
DC 9411 specifically provides for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to various psychiatric symptoms.  In this case, the Veteran's PTSD is manifested by symptoms and impairment more nearly approximating social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's symptoms and social and occupational impairment are part of or similar to symptoms listed under the applicable schedular rating criteria.  38 C.F.R. § 4.130.  The schedular rating criteria specifically include ratings based on social and occupation impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as well as total occupational and social impairment due to symptoms of PTSD.  The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  

Additionally, the Board has considered the probative GAF scores of record, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's PTSD.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

With regard to the service-connected CFS, the Board finds that the symptomatology and impairment caused by the Veteran's CFS is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's CFS has been manifested by symptoms of persistent fatigue and sleep disturbance that are that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness levels.  The schedular rating criteria specifically provide ratings for based on debilitating fatigue, cognitive impairments and other signs and symptoms, as well as incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the service-connected fatigue to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  The Board finds that the record does not reflect that the CFS disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

The Board finds that the symptomatology and impairment caused by the Veteran's skin disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For the entire appeal period, the Veteran's skin disability has been manifested by acne affecting less than 20 percent of the Veteran's entire body, less than 20 percent of the Veteran's exposed areas, and has required near continuous systemic corticosteroid therapy.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, 
DC 7806.  The schedular rating criteria, including DC 7806 and the alternative evaluations under DCs 7800 through 7805, specifically provide for disability ratings based on skin disorders and residual scarring affecting the body.  DC 7806 also takes into account topical and systemic therapy.  In sum, these ratings consider disfigurement, scars, types of treatment, longevity and types of treatment, and the percentages of the entire body and exposed areas affected by a particular skin disorder.  Based on the foregoing, The Board finds that the record does not reflect that the skin disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of 
multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for PTSD, CFS, and inflammatory acne with verruca vulgaris.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the service-connected PTSD, CFS, and skin disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the March 2011 Board decision dismissed the TDIU appeal after the Veteran withdrew this issue.  Subsequently, the Veteran reraised the TDIU issue, and a March 2014 rating decision granted a TDIU effective August 16, 2011.  The Veteran did not appeal the effective date assigned for the TDIU; therefore, entitlement to a TDIU prior to August 16, 2011 is not before the Board on appeal. 
 

ORDER

New and material evidence having been received, the appeal to reopen service connection for a hair loss disorder is granted.

Service connection for a right knee disorder is denied.

Service connection for a cardiovascular disorder is denied.

An initial disability rating of 70 percent, and no higher, for PTSD, for the initial rating period from November 5, 2007 to August 16, 2011, is granted; an initial disability in excess of 70 percent for the initial rating period from August 16, 2011 to March 19, 2013, is denied.

An initial disability rating for CFS in excess of 40 percent, for the entire initial rating period from March 7, 2012, is denied.

An increased disability rating of 60 percent, and no higher, for acne with verruca vulgaris, for the entire rating period from November 5, 2007, is granted.


REMAND

VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement). 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Service Connection for Hair Loss 

The Veteran contends that service connection for hair loss is warranted because it is related to active service.  Specifically, the Veteran asserted that hair loss is related to in-service exposure to mustard gas, uranium, and burning oil wells.  The Veteran advanced that there is documented proof that his unit had mustard gas exposure during the Gulf war.  With respect to mustard gas exposure, the Veteran stated that he was stationed right next to the Kumasi Depot that exploded, and that he received a letter in 1997 stating that his unit was exposed to mustard gas from the explosion.  The Veteran indicated that a PFC D.F. in the Veteran's unit had blisters on his arm after a reconnaissance mission in an Iraqi bunker, which was later confirmed as mustard gas.  See, e.g., October 2010 Board hearing transcript.  

The record does not contain the 1997 letter referred to by the Veteran or the evidence regarding PFC D.F.'s mustard gas exposure.  Therefore, upon remand, VA should attempt to obtain such records.  

The record also shows that the RO did not perform any development with respect to the Veteran's assertions of exposure to mustard gas; therefore, the Board finds that remand is necessary in order to allow the AOJ to perform any development deemed necessary with respect to the Veteran's assertion of in-service exposure to mustard gas.  See Veterans Benefit Administration (VBA) Training Letter 05-01; VBA Adjudication Procedure Manual M21-1 (M21-1), Part III, paragraph 5.18; Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).

In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical opinion that addresses whether any current hair loss is related to in-service exposure to toxins or mustard gas, if established.  

Service Connection for Eye Disorder

The Board finds that the Veteran has a current eye disability.  The June 2013 VA examination report shows a diagnosis of vitreous degeneration.  During the October 2010 Board hearing, the Veteran asserted that his eye disability is caused by the service-connected skin disability.  Specifically, he asserted that the redness and inflammation of his face causes eye redness and irritation, which affected his vision.  See October 2010 Board hearing transcript.  The June 2013 VA examiner opined that it appears unlikely that the Veteran's time in service caused or worsened the current vitreous degeneration.  However, the June 2013 VA examiner did not provide an opinion as to whether the service-connected skin disability caused or aggravated the current eye disability.  Accordingly, the Board finds that a new VA examination with opinion is required to help determine whether the service-connected skin disability caused or aggravated (worsened beyond normal progression) the current eye disability.  


Nonservice-Connected Pension

In an August 2013 rating decision, the RO denied nonservice-connected pension benefits.  In a September 2013 statement, the Veteran, through the authorized representative, disagreed with the RO's decision to deny nonservice-connected pension benefits.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issue is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issues of service connection for hair loss and an eye disorder and entitlement to nonservice-connected pension benefits are REMANDED for the following actions:

1. The AOJ should contact the Veteran and request that he provide all the necessary information and authorization (if needed) in order to obtain the 1997 letter pertaining to mustard gas exposure, as well as the evidence referred to during the October 2010 Board hearing with respect to the PFC D.F.'s mustard gas exposure and whether PFC D.F. was in the Veteran's active service unit during Desert Storm.  

2. The AOJ should perform any development deemed necessary with respect to the Veteran's assertion that his hair loss is related to in-service mustard gas exposure. 

3. Thereafter, schedule the appropriate examination(s) with opinions as to the etiology of any current hair loss and eye disabilities.  The examiner(s) should review the claims file and note such review.  All indicated tests and studies should be performed.  The examiner(s) is (are) requested to provide the following opinions:

a. Does the Veteran have a currently diagnosed hair loss disability?

b. If the Veteran has a current loss disability, is at least as likely as not (i.e., probability of 50 percent or more) that the hair loss started in service or is related to in-service exposure to toxins or mustard gas, if established?

c. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected skin disability caused the current eye disability?

d. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected skin disability aggravated (permanently worsened in severity beyond normal progression) the current eye disability?

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the eye disability prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.

4. Thereafter, the issues of service connection for hair loss and an eye disorder should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

5. The AOJ should issue a statement of the case that addresses the issue of entitlement to nonservice-connected benefits.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


